Per Curiam.
In this case an application was made by the prosecutor to the building inspector of the city of Paterson for a permit to erect a one-story show room1 and service station upon the lands of the prosecutors, located in a zoning district in the city of Paterson, designated as “B” residence zone.
The permit was refused upon the ground that the premises upon which it was proposed to erect the show room and service station were located in a zoning district which forbade the erection of such class of buildings.
An appeal was taken to the board of adjustment which was requested to change the said zone to business-industrial zone, and the board having considered the application, but with*563out taking testimony or swearing witnesses, denied an appeal and confirmed the action of the building inspector.
We think the facts of this case fall within the legal rule which is stated in the opinion filed in Born v. Board of Adjustment of the City of Paterson, ante, p. 551, and for the reasons stated, which are controlling here, the writ is dismissed, but without costs.